Citation Nr: 1520303	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-28 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to June 1968, including service in the Republic of Vietnam.  The Veteran died in May 2011.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the case was subsequently transferred to Reno, Nevada.

In January 2014, a hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The death of a Veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2014).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)

The appellant contends that the Veteran's terminal metastatic malignant melanoma is due to his exposure to herbicides in service.  She has submitted an article indicating that there was an elevated risk of melanoma in Veterans who had been exposed to herbicides.  She has also contended that the Veteran's death was caused by prostate and/or lung cancer due to herbicide exposure in service.

The Veteran served in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(6)(iii).  Prostate and lung cancer are disabilities that have been associated with herbicide exposure.  38 C.F.R. § 3.309(e).  Malignant melanoma is not a disease for which presumption of service connection is afforded.  However, where the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection for disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In July 2013, a VA physician rendered the opinion that it was less likely as not that the Veteran's lung cancer and prostate cancer are primary cancer locations.  Notes from Nevada Cancer Institute and Las Vegas VA supported skin melanoma which had metastasized to the lung, liver, brain and different lymph nodes.  The biopsy pathology reports in 2009 showed melanoma tissues.  There was no documentation confirming primary lung cancer nor prostate cancer.  The masses seen on PET scan and CT scans in the lung and other organs were stated by Veteran's oncologists and other specialists to be due to metastasis from the skin melanoma.  

The Veteran's initial death certificate, signed in June 2011, listed metastatic malignant melanoma as the cause of death; no other causes were noted.  February 2013 correspondence from a medical oncologist who treated the Veteran details that physician's request to the physician who signed the initial death certificate to have the death certificate "corrected."  This physician indicated that the "primary cause of death should read metastatic melanoma.  The second should read prostate cancer.  The third should read lung tumors.  The fourth should read brain metastases."  An amended death certificate, signed by the same physician who certified the initial death certificate was issued in October 2013.  The amended death certificate indicates that the immediate cause of the Veteran's death was (a) metastatic malignant melanoma; due to, or as a consequence of (b) prostate cancer; due to, or as a consequence of (c) lung tumors; due to, or as a consequence of (d) brain metastases.  It is unclear from the February 2013 request whether the treating physician considered prostate cancer and lung tumors to be primary or contributory causes of death.  

The July 2013 VA opinion was provided prior to the issuance of the amended death certificate.  That examiner should be asked to consider the opinion again, in light of the amended death certificate.  Given the appellant's submission of an article indicating an elevated risk of melanoma in herbicide exposed veterans, the examiner should also address whether the Veteran's malignant melanoma was directly related to his exposure to herbicides in service.

Review of the claims file reveals that the Veteran was first treated for melanoma in 2003 by a Dr. C.K. in Flagstaff, Arizona.  These records have not been obtained and associated with the claims file.  On remand, after obtaining adequate authorization from the appellant, attempts must be made to obtain these records and associate them with the claims file.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. C.K. in Flagstaff, Arizona.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, return the claims folder and copies of all pertinent records to the examiner who prepared the July 2013 opinion so that an addendum may be prepared.  If that examiner is unavailable, refer the claims folder to an appropriate examiner to obtain the addendum.  The Veteran's VA claims file must be furnished to the examiner or the examiner's designee for use in the study of this case.  

Based on a review of the complete record, including this remand, the examiner should address the following:  

(a)  Is it at least as likely as not that the Veteran's prostate cancer or lung tumors caused or contributed to the Veteran's death?  In answering this question, the examiner should specifically address the October 2013 amended death certificate and the February 2013 physician's request that the death certificate be "corrected."    

(b)  If the answer to (a) is no, is it at least as likely as not that the Veteran's malignant melanoma is related to exposure to herbicides in service?  In answering this question, the examiner should specifically address the article submitted by the appellant, addressing the elevated risk of melanoma in herbicide exposed veterans.

The examiner must provide a complete rationale for all conclusions reached.  If the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated, to include all evidence received since the last supplemental statement of the case.  If the claim remains denied, the appellant and her representative should be issued another supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




